PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/328,314
Filing Date: 26 Feb 2019
Appellant(s): HIKMET et al.



__________________
Dan Piotrowski (Reg. No. 42,079)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 8-13, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trottier (US 20170012177) in view of Kusakari (US 20130331037). 

With regards to claim1. Trottier disclose(s):

a substrate (130; [0035]) having an elongated body with an extension along an elongation axis (see axis along the length of 120);
a plurality of LEDs (127; [0035]) mechanically coupled to the substrate (130); 
wiring (“form part of the electrical path to the LEDs” [0035]) for powering the plurality of LEDs (127); and 
a wireless communication element (600; fig 2; “wireless a module 600 may be provided in the lamp (FIG. 2) for receiving, and/or transmitting, a radio signal or other wireless signal between the lamp and a control system and/or between lamps” [0066]) indirectly mechanically coupled to the LED-filament (see 600 being in indirectly coupled to 120 through the means of bulb 100 in fig 2) [0066]; and
wherein the wireless communication element is different from the wiring (see [0035] for wiring and see [0066] for wireless communication element); 
wherein the LED-filament further comprises an encapsulation (220, 230, 240; fig 9; [0057]; see also fig 8) encapsulating the substrate (130) and the plurality of LEDs (127),
wherein the encapsulation (220, 230, 240; fig 9; [0057]; see also fig 8) comprises a wavelength converting material [0057], 
wherein the encapsulation comprises completely surrounding the substrate along its elongation axis with an encapsulating material that permits light to pass through it (see fig 14 [0055-0056]; a glass or plastic tube, the ends of the tube may be heated and fused to seal the fill material in the tube).
Trottier does not disclose(s):
wherein the wireless communication element is different from the wiring, and comprises an antenna element and a means to transmit a control signal directly to the control circuit

integrated within the encapsulation, 
partly integrated into the encapsulation, or
arranged on the encapsulation; 
Kusakari teaches:
A light emitting diode LED (figs 8-9) comprising: 
a substrate (157) having an elongated body with an extension along an elongation axis (X); 
a plurality of LEDs (156) mechanically coupled to the substrate (157) (see also fig 7 for element being directly coupled); 
wiring for powering the plurality of LEDs ([0075] “The power is supplied to the LED elements 156 of the substrate 157 from the power supply module 171 provided inside the base part 161”; powering LEDs involves conducting/wiring means carrying power to such LEDs); and 
a wireless communication element (158/159; fig 9) mechanically coupled to the LED- (158/159 coupled to PCB 157 which is coupled to whole unit as disclosed in fig 7)[0076]; and 
wherein the wireless communication element is different from the wiring (see 158/159 not being part of power source of LEDs in fig 9 and [0076]); and comprises an antenna element (159) and a means to transmit a control signal (see wires in the enclosed/[annotated] drawing ) directly to the control circuit (see fig 14 for 212 connected directly to 210),
wherein the LED further comprises an encapsulation (162/161 in fig 7) encapsulating the substrate (157) and the plurality of LEDs (156), wherein the wireless communication element (158/159; fig 9) is integrated within the encapsulation (see [0077] for wireless communication element on PCB 157; see fig 7 for PCB 157 being encapsulated by 162/161), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the encapsulated LED-filament of Trottier by 
Furthermore, It would have been obvious to one of ordinary skill in the art to apply the known technique of etching a wireless communication element within a substrate with LEDs of Kusakari [0077] to the known encapsulated substrate with LEDs ready for implementation of metal/conductive materials of Trottier ([0029, 0035, 0063]) yielding the predictable result of an encapsulated substrate with LED and a wireless communication element while reducing production cost and reducing used space of two separated elements (i.e. separated LEDs 127 and wireless communication elements 600 in fig 2 Trottier) by incorporating the  two separated elements within a single substrate (see LEDs 156 and wireless communication elements 158/159 in a single substrate 157 in figure 8 of Kusakari) as suggested by Kusakari [0077]. 

    PNG
    media_image2.png
    664
    791
    media_image2.png
    Greyscale

With regards to claim 2. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1,
Kusakari further discloses
wherein the wireless communication element (159; fig 10) is arranged on the substrate (157 [0072]).

With regards to claim 5. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Kusakari further discloses
wherein the plurality of LEDs (156) and the wireless communication element (159) is arranged on a common surface of the substrate (157; fig 8).

With regards to claim 8. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Trottier further disclose(s):
wherein the plurality of LEDs (127; fig 2-4) are arranged along a line having an extension parallel with the elongation axis A (see axis along the length of 120 in figs 3-4).

With regards to claim 9. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Kusakari further discloses
wherein the wireless communication element is positioned 

With regards to claim 10. (Previously Presented) Trottier as modified disclose(s):

Kusakari further discloses
wherein the wireless communication element is having an extension parallel with the elongation axis A (see portion of 159 being parallel to axis along PCB in fig 9).

With regards to claim 11. (Currently Amended) Trottier as modified disclose(s):
The LED-filament (11) according to claim 1, 
Kusakari further discloses
wherein the wireless communication element (159) at least partly surrounds the plurality of LEDs (see 159 surround 156; fig 9).

With regards to claim 12. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Kusakari further discloses
wherein the wireless communication element is having a meandering extension along the elongation axis A (see 159; fig 9).

With regards to claim 13. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Kusakari further discloses
wherein the wireless communication element is wounded around the encapsulation (see 158a ; fig 13a/b;).

With regards to claim 14. (Previously Presented) Trottier as modified disclose(s):
Trottier further disclose(s):
A lighting device (fig 1) comprising:

a controller (“power supply and/or drivers” [0044]) configured to control the LED-filament (120; figs 2-4, 9) with respect to characteristics of light emitted by the LED-filament ([0045]),
wherein the wireless communication element (600; fig 2; [0066]) is communicatively coupled to the controller (600; [0066]), and
wherein the controller (“power supply and/or drivers” [0044]) is configured to receive a control signal from the wireless communication element for controlling operation of the LED-filament (600; [0066])(see incorporated application Ser. No. 13/782,096 [0066], now Motley US 20140001959 which discloses communication module and control/driver module in fig 5 [0069]).

With regards to claim 15. (Previously Presented) Trottier as modified disclose(s):
The lighting device according to claim 14
Trottier further disclose(s):
comprising a plurality of LED-filaments (see multiple LED filaments in fig 8), 
the plurality of LED-filaments are interconnected (see fig 8)
Kusakari further discloses
wherein the wireless communication elements (159 in fig 9).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill that the combination of the lighting device a plurality of LED-filaments of Trottier with the method of encapsulating a wireless communication element such an antenna with a plurality of light emitting element of Trottier would yield the predictable result of each of the LED filament of Trottier encapsulating a portion of a whole communication element as suggested/disclosed by Asakawa.

With regards to claim 16. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 

wherein the wireless communication element (159; fig 9; see corresponding elements in fig 14) comprises a communication module (210) and an antenna (212; fig 14) .

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trottier (US 20170012177) in view of KUSAKARI (US 20130331037) as applied to claim 1 above, and further in view of Asakawa (JP 2015115287; see translated portion).

With regards to claim 3. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Trottier as modified does not disclose(s):
wherein the substrate has first and second surfaces, 
wherein the plurality of LEDs are arranged on the first surface of the substrate and
the wireless communication element is arranged on the second surface of the substrate.
Asakawa teaches
wherein the substrate has first and second surfaces (see both surfaces in fig 8), 
wherein the plurality of LEDs (seeL1/L2/Ln; fig 7)  are arranged on the first surface of the substrate and
the wireless communication element is arranged on the second surface of the substrate (see 11/11a/11b in fig 8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the encapsulated LED-filament of Trottier by implementing the plurality of LEDs are arranged on the first surface of the substrate and the wireless communication element is arranged on the second surface of the substrate as disclosed by Asakawa in order to improve radiation/reception of the communication signals as taught/suggested by Asakawa ([0009]; fig 8).

With regards to claim 4. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 3, 
Asakawa  further disclose(s):
wherein the first and second surfaces are opposite each other (see fig 8).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trottier (US 20170012177) in view of KUSAKARI (US 20130331037) as applied to claim 1 above, and further in view of Finn (US 20090315320). 

With regards to claim 6. (Previously Presented) Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Trottier as modified does not disclose(s):
wherein the substrate comprises 
a groove, 
a through hole, or 
a protrusion, 
wherein the wireless communication element is arranged in the groove, in through hole, or on the protrusion.
Finn teaches
wherein the substrate comprises 
a groove, 


wherein the wireless communication element (220) is arranged in the groove (see groove for each of 220 fig 2c; “”), 
.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trottier (US 20170012177) in view of KUSAKARI (US 20130331037) as applied to claim 1 above, and further in view of Ge (US 20130058080). 

With regards to claim 17. Trottier as modified disclose(s):
The LED-filament according to claim 1, 
Trottier as modified does not disclose(s):
wherein the substrate is transparent.
Ge teaches
wherein the substrate is transparent [0021].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the encapsulated LED-filament of Trottier by implementing the substrate being transparent as disclosed by Ge in order to improve heat dissipation and light dispersion while reducing glare as taught/suggested by Ge ([0030]).





(3) Response to Argument
Appellant argues the rejection of Claim(s) 1, 2, 5, 8-13, 14-16 as rejected under 35 U.S.C. 103 as being unpatentable over Trottier (US 20170012177) in view of Kusakari (US 20130331037), the rejection of Claims 3-4 as rejected under 35 U.S.C. § 103 as being unpatentable over Trottier and Kusakari further in view of Asakawa (JP 2015115287), the rejection of Claim 6 as rejected under 35 U.S.C. §103 as being unpatentable over Trottier and Kusakari further in view of Finn (US 20090315320), and the rejection of Claim 17 stands rejected under 35 U.S.C. §103 as allegedly being unpatentable over Trottier and Kusakari further in view of Ge (US 200130331037).
Interpretation of terminology in view of a person having ordinary skill in the art:
“encapsulating…” : [partially/totally] enclosing (something) in as if in a capsule (see for example Kusakari, where cover 162 and base part 161 at least partially encapsulate/enclose substrate 157, LEDs 156, wireless-communication-element/antenna 158/159; figures 7 and 8).
Appellant argues (pages 4-5 of the Appeal Brief Filed on 12/21/2020) that the prior art, Trottier and Kusakari, fails to disclose “wherein the LED-filament further comprises an encapsulation encapsulating the substrate and the plurality of LEDs, wherein the wireless communication element is integrated within the encapsulation, partly integrated into the encapsulation, or arranged on the encapsulation;” as recited in claim 1.  To support this position, appellant relies on figures 1 and 2a and the corresponding written description of page 12 lines11-24 of the application’s disclosure which discloses encapsulation 16 surrounding the substrate 12, LEDs 13, wiring 15 and communication element 14, these elements are incorporated or encapsulated within the encapsulation 16, thereby forming the LED-filament 11.  
The examiner respectfully disagrees; the combination of Trottier and Kusakari discloses the said limitations. First, Trottier discloses encapsulation (220, 230, 240; fig 9; [0057]; see also fig 8) surrounding/encapsulating/enclosing a substrate (130), LEDs (127 [0035]), and wiring non-encapsulated communication element (600; fig 2; “wireless a module 600 may be provided in the lamp (FIG. 2) for receiving, and/or transmitting, a radio signal or other wireless signal between the lamp and a control system and/or between lamps” [0066]). Second, although Trottier does not discloses the encapsulated communication element, Kusakari teaches an encapsulated/enclosed (162/161 in fig 7)  communication element (158/159; fig 9; see [0077] for wireless communication element on PCB 157) within the scope of a surrounded/encapsulated/enclosed substrate (157; fig 7), LEDs (156), wiring ([0075] “The power is supplied to the LED elements 156 of the substrate 157 from the power supply module 171 provided inside the base part 161”; powering LEDs involves conducting/wiring means carrying power to such LEDs), and communication element (158/159; fig 9 [0077]). Third, a person having ordinary skill in the art (PHOSITA) of substrates with LEDs (see Trottier [0035], Kusakari [0077]) would modify the substrate with LEDs of Trottier by incorporating the communication element within the substrate in order to reducing the cost associated with production and optimize the manufacturing process (e.g. simplifying the method of producing an enclosed LED lamp with a communication element) as suggested by Kusakari [0077]. Further, such implementation of the communication element of Kusakari within an encapsulated substrate with LEDs of Trottier would yield the predictable result of the encapsulation encapsulating such substrate with LEDs and incorporated communication element, and the predictable result of encapsulating all the important elements while protecting them against corrosion. Therefore, the combination of Trottier and Kusakari discloses :“wherein the LED-filament further comprises an encapsulation encapsulating the substrate and the plurality of LEDs, wherein the wireless communication element is integrated within the encapsulation, partly integrated into the encapsulation, or arranged on the encapsulation;” as explained above.
Appellant argues with regards to claim 1 (page 9):
As illustrated in Fig. 7… of Kusakari, the substrate 157 is covered by the light source cover part (item 162) and a base part (item 161), as further described in paragraph [0073] of Kusakari. Nothing therein relates to a LED-filament, as is known in the art.
The examiner respectfully disagrees, Kusakari discloses substrate 157 is covered and partially enclosed/encapsulated by cover 162 and based part 161; such disclosure of Kusakari is within the scope of PCB/substrates (157; fig 7) including LEDs (156) and wireless communication elements (158/159; fig 8; [0076]). Although the disclosure of Kusakari is not related to LED-filaments, Kusakari is related to partially enclosed/encapsulated PCB/substrates 157 with LEDs 156 and wireless communication elements 158/159 on such PCB/substrates 157 (where the emitted light and communication signals pass through the partial enclosure/encapsulation; see Kusakari [0075, 0076]) which is in the same scope as the disclosure of LED-filament of Trottier comprising enclosed/encapsulated (220, 230; figures 3-4; [0055]) PCB/substrates (130 [0035])  with LEDs (127; fig 4) (where the emitted light pass through the partial enclosure/encapsulation; see Trottier [0055]). Therefore, the combination of Trottier and Kudakari is related to LED-filaments as explained above and in the Final Action.
Appellant argues with regards to claim 1 (page(s) 10):
A difference between claim 1 and the combination of Trottier and Kusakari, is that the combination does not disclose a LED-filament with the distinct features of: wherein the LED-filament further comprises an encapsulation encapsulating the substrate and the plurality of LEDs, wherein the wireless communication element is integrated or partly integrated into the encapsulation, or arranged on the encapsulation...
One skilled in the art, starting from Trottier and confronted with the above-mentioned technical problem will not arrive at the invention according to new claim 1 as Trottier does not disclose nor suggest the distinct feature as indicated above.

Trottier disclose(s):
A light emitting diode (LED)-filament (120; figs 2-4, 9), wherein the LED-filament further comprises an encapsulation (220, 230, 240; fig 9; [0057]; see also fig 8) encapsulating the substrate (130) and the plurality of LEDs (127),
Although Trottier does not disclose(s) wherein the wireless communication element is integrated within the encapsulation;
Kusakari teaches:
wherein the LED further comprises an encapsulation (162/161 in fig 7) partially encapsulating the substrate (157) and the plurality of LEDs (156), wherein the wireless communication element (158/159; fig 9) is integrated within the encapsulation (see [0077] for wireless communication element on PCB 157; see fig 7 for PCB 157 being encapsulated by 162/161). 
It would have been obvious to one of ordinary skill in the art to apply the known technique of etching a wireless communication element within a substrate with LEDs of Kusakari [0077] to the known encapsulated substrate with LEDs of Trottier ([0063]) yielding the predictable result of an encapsulated substrate with LED and a wireless communication element while reducing production cost and reducing used space of two separated elements (i.e. separated LEDs 127 and wireless communication elements 600 in fig 2 Trottier) by incorporating the  two separated elements within a single substrate (see LEDs 156 and wireless communication elements 158/159 in a single substrate 157 in figure 8 of Kusakari) as suggested by Kusakari [0077]. 
Therefore, a PHOSITA would arrive to the claimed invention incorporating the teaching of Kusakari into the  encapsulated substrate with LEDs of Trottier as required by claim 1.
Appellant argues with regards to claim 1 (page(s) 11) that a “person skilled in the art will also not find the solution for above-mentioned technical problem in Kusakari, as Kusakari does not disclose nor suggest the distinct features as indicated above. Kusakari does not disclose LED filament lamps and/or discloses a completely different lighting device architecture. For example, Kusakari does not disclose a LED filament lamp. Kusakari does not disclose a communication element integrated or into the encapsulation of the LED filament, or arranged on the encapsulation.... In contrast, Kusakari teaches a cover for the substrate.” As stated in MPEP 2173.01 “the claim must be given their plain meaning, unless such meaning is inconsistent with the specification”; also, the definition of the term “encapsulation” involves [partially/totally] enclosing (something) in as if in a capsule. Therefore, term “encapsulation” does not exclude the cover 162 and base 161 partially encapsulating/enclosing substrate 157, LEDs 156, and communication elements 158/159 in figures 8-9 of Kusakari. Considering such interpretation, Kusakari discloses a communication element (158/159; fig 9) integrated or into the encapsulation of the LED (see [0077] for wireless communication element on PCB 157; see fig 7 for PCB 157 being encapsulated by 162/161). With regards to the argument that Kusakari does not disclose LED filament lamps, the examiner has relied in Trottier that discloses such feature as pointed in page 3 of the Final Action mailed on 7/9/2020. Appellant cannot show nonobviousness by attacking references individually (arguing that Kusakari does not disclose LED filament lamps) where the rejections are based on combinations of references (where the Final Rejection pointed Trottier for the LED filament lamps [0053]). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues (pages 11 of the Appeal Brief Filed on 12/21/2020) that “Kusakari does not disclose LED filament lamps and/or discloses a completely different lighting device architecture. For example, Kusakari does not disclose a LED filament lamp. Kusakari does not disclose a communication element integrated or into the encapsulation of the LED filament, or arranged on the encapsulation.... In contrast, Kusakari teaches a cover for the substrate.” 
The examiner respectfully disagrees; Kusakari discloses a cover 162 and base 161 at least partially encapsulating/enclosing the substrate 157, LEDs 156, and communication elements 158/159 in figures 8-9. Therefore, Kusakari discloses “communication element integrated or into the encapsulation of the LED”. Although, Kusakari does not disclose the LED being a LED filament, the combination of the LED filament lamp having of Trottier (figs 2-4) with the PCB integrated or into the encapsulation/enclosure of the LED lamp, wherein the communication element is integrated within the PCB of Kusakari would yield the predictable result of a communication element integrated or into the encapsulation of the LED filament as explained above. Further, “a cover for the substrate” (such 162, 161 in fig 7 of Kusakari) involves [partially/totally] enclosing the substrate 157 with the cover 161+162 which is contrary to appellant assertion. 
Appellant argues (pages 11 of the Appeal Brief Filed on 12/21/2020) that “a cover is not an encapsulation of the LED filament.” The examiner partially agrees. However, Rejection as presented in the Final Action mailed on 7/6/2020 is based on a combination of a cover/encapsulation encapsulating an LED lamp of Kusakari (fig 8) with a encapsulation encapsulating an LED filament of Trottier (figures 2-4) as pointed above and in the Final Action mailed on 7/9/2020. Therefore the argument that the a cover is not an encapsulation of the LED filament is not persuasive to in light of the rejection based on the combination of the LED filament of Trottier and Kusakari.
Appellant argues (pages 12 of the Appeal Brief Filed on 12/21/2020) that “There is no disclosure nor a hint in the combination of Trottier and Kusakari for the skilled person to derive a LED-filament with the distinct features of: wherein the LED-filament further comprises an encapsulation encapsulating the substrate and the plurality of LEDs, wherein the wireless communication element is integrated or partly integrated into the encapsulation, or arranged on the encapsulation...” The examiner respectfully disagrees, the rejection as presented in the Final Action mailed on 7/6/2020 is based on a combination of a cover/encapsulation/enclosure 162+161 encapsulating an LED lamp comprising a PCB 157, LEDs 156, and a communication element 158/159 of Kusakari (fig 7-8) with a encapsulation/enclosure (220+230) encapsulating an LED filament [0053] comprising a PCB 130, LEDs 127 of Trottier (figures 2-4) would yield the predictable result of the LED-filament comprising an encapsulation encapsulating the substrate and the plurality of LEDs, wherein the wireless communication element is integrated into the encapsulation as argued above. Therefore the argument is not persuasive.
Appellant argues (pages 12 of the Appeal Brief Filed on 12/21/2020) that “the Final Office Action has used impermissible hindsight to reject claims under 35 U.S.C. § 103(a).” In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current Rejection (as presented in final action mailed on 7/9/2020), a PHOSITA of substrates with LEDs (as the substrate 130 with LEDs 127 of Trottier figures 2-4 [0035]) and LED lamps with a communication elements (as lamp 100 with communication element 600 of Trottier figures 2 [0066]) would seek improvements of the disposition of the communication element as the substrates with LEDs (as the substrate 157 with LEDs 156 of Kusakari figures 7-8 [0075]) and LED lamps with a communication elements disposed within PCBs reducing production cost and reducing used space of two separated elements (as lamp 150 with communication element 158/159 of Kusakari figures 7-8 [0076-0077]). Therefore, the argument regarding hindsight is not persuasive.

(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RENAN LUQUE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844     

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.